774 N.W.2d 889 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jason Michael GIDDINGS, Defendant-Appellant.
Docket No. 139211. COA No. 290767.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the May 11, 2009 order *890 of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Bay Circuit Court for a determination of whether the corrected version of the defendant's presentence report was sent to the Department of Corrections. If the corrected version was not sent, the court shall direct the probation officer to send it. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.